 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7
 
 
ABINGTON SAVINGS BANK
EXECUTIVE DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED AS OF NOVEMBER 28, 2007)
 

--------------------------------------------------------------------------------


ABINGTON SAVINGS BANK
EXECUTIVE DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED AS OF NOVEMBER 28, 2007)




ARTICLE I


PREAMBLE


Effective as of November 28, 2007, the Abington Savings Bank (the “Bank” or the
“Employer”) Executive Deferred Compensation Plan (the “Prior Plan”) was amended
and restated in its entirety.  The effective date of the Prior Plan was January
1, 1993, which was subsequently amended and restated effective as of October 20,
2004 and frozen as of January 1, 2005.  The amended and restated plan shall be
known as the Abington Savings Bank Executive Deferred Compensation Plan (the
“Plan”) which continues to remain frozen as of January 1, 2005 and shall in all
respects be subject to the provisions set forth herein.  The purpose of this
Plan is to provide specified benefits to a select group of management or highly
compensated employees.


This Plan amends and restates the Prior Plan in its entirety as hereinafter set
forth in order to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), including the final regulations
issued by the Internal Revenue Service in April 2007, with none of the benefits
payable under this Plan to be deemed grandfathered for purposes of Section 409A
of the Code.  The Plan has been and shall continue to be operated in compliance
with Section 409A of the Code.  The provisions of the Plan shall be construed to
effectuate such intentions.


The Bank has herein restated the Plan with the intention that the Plan shall at
all times be characterized as a “top hat” plan of deferred compensation
maintained for a select group of management or highly compensated employees, as
described under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  The provisions of
the Plan shall be construed to effectuate such intentions.




ARTICLE II


DEFINITIONS


For the purposes of the Plan, the following words and phrases shall have the
meanings indicated, unless the content clearly indicates otherwise:


2.1           Accumulation Account.  “Accumulation Account” shall mean the
account maintained on the books of the Employer for each Participant with
respect to the Plan.  Each Participant’s Accumulation Amount shall consist of
the following sub-Accounts: (i) Cash Account, a sub-account that is credited
with all investments other than assets credited to the Stock Units Account; (ii)
Stock Units Account, a sub-account that is credited with Stock Units; and (iii)
such other sub-accounts as may be necessary to reflect such Plan Year’s
allocation and such further sub-Accounts as the Committee may deem
necessary.  The Stock Units Account (i) may not be diversified; (ii) must remain
at all times credited with units that represent Company Stock; and (iii) must be
distributed solely in the form of Company Stock.  A Participant’s Accumulation
Account shall be utilized solely as a device for the measurement and
determination of any benefits payable to the Participant pursuant to this
Plan.  A Participant shall have no interest in his Accumulation Account, nor
shall it constitute or be treated as a trust fund of any kind.


1

--------------------------------------------------------------------------------


2.2           Base Salary.  “Base Salary” for a Plan Year shall mean the Base
Salary payable to a Participant by the Employer in that Plan Year.  Base Salary
shall exclude any bonus paid to a Participant.


2.3           Beneficiary.  “Beneficiary” shall mean the person, persons or
entity designated by the Participant as provided in Article VIII to receive any
benefit payable under the Plan with respect to the Participant after his death.


2.4           Board.  “Board” means the Board of Directors of the Employer.


2.5           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Company or the Bank, a change in the effective control of the
Company or the Bank or a change in the ownership of a substantial portion of the
assets of the Company or the Bank, in each case as provided under Section 409A
of the Code and the regulations thereunder.


2.6           Company.  “Company” means Abington Bancorp, Inc. or any successor
thereto.


2.7           Company Stock.  “Company Stock” means the common stock, $0.01 par
value, of the Company.


2.8           Code.  “Code” means the Internal Revenue Code of 1986, as amended.


2.9           Committee.  “Committee” shall mean the Administration Committee.


2.10         Deferral Benefit.  “Deferral Benefit” shall mean the benefit
payable to a Participant (or his Beneficiary) under the Plan, as provided in
Article VI.


2.11         Determination Date.  “Determination Date” shall mean the date on
which the amount of a Participant’s Accumulation Account is determined as
provided in Article V.  The last day of each calendar year shall be a
Determination Date.


2.12         Disability or Disabled.  “Disability” or “Disabled” shall mean a
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Bank
(or would have received such benefits if the Participant was eligible to
participate in such plan).  The determination of the Board as to Disability
shall be binding on a Participant.


2

--------------------------------------------------------------------------------


2.13           Employee.  “Employee” shall mean an employee of the Employer.


2.14           Participant.  “Participant” shall be an Employee of the Employer
who is designated by the Committee to participate in the Plan.


2.15           Plan Year.  “Plan Year” shall mean the calendar year commencing
January 1 and  ending the following December 31st.


2.16           Retirement Age.  “Retirement Age” shall mean the first day of the
first month following the Participant’s sixty-fifth (65th ) birthday.


2.17           Retirement Date.  “Retirement Date” shall mean the date of a
Participant’s Separation from Service after having attained Retirement Age.


2.18           Separation from Service.  “Separation from Service” means a
termination of a Participant’s services (whether as an employee or as an
independent contractor) to the Company and the Bank for any reason other than
death.  Whether a Separation from Service has occurred shall be determined in
accordance with the requirements of Section 409A of the Code based on whether
the facts and circumstances indicate that the Company, the Bank and the
Participant reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Participant
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding thirty-six (36) month
period.


2.19           Spouse.  “Spouse” shall mean a Participant’s wife or husband who
was lawfully married to the Participant.


2.20.          Stock Units.  “Stock Units” shall represent shares of Company
Stock, with each Stock Unit representing one share of Company Stock.


ARTICLE III


ADMINISTRATION


3.1           Committee Duties.  The Board shall appoint a Committee of not less
than three (3) members to administer and interpret the Plan.  Members of the
Committee shall be selected by the Board in its sole discretion and any member
of the Committee may be removed by the Board at any time, with or without
cause.  Members of the Committee may be Participants under the Plan, but no
member of the Committee who is a Participant shall vote on any matter relating
to his or her own benefits.  The Committee shall have the authority to adopt,
amend, interpret and enforce rules and regulations for the operation and
administration of the Plan and decide or resolve any and all questions relating
to the Plan.


3

--------------------------------------------------------------------------------


3.2           Agents.  In the administration of the Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit and consult with counsel who may be counsel to the Employer.


3.3           Binding Effect of Decisions.  Any decision or action of the
Committee relating to the Plan shall be final, conclusive and binding upon all
Participants, Beneficiaries and other persons having any interest in the Plan.




ARTICLE IV


PARTICIPATION 
 


4.1   Plan Frozen. Notwithstanding anything herein to the contrary, any and all
provisions of the Plan shall be interpreted consistent with the fact that the
Plan has been frozen as of January 1, 2005 (including the freezing of
participation in the Plan and contributions to the Plan as of January 1,
2005).  No new Participants shall be added to the Plan on or after January 1,
2005, and no Base Salary or other compensation earned on or after January 1,
2005 shall be deferred pursuant to this Plan.
 


ARTICLE V


ACCUMULATION ACCOUNT


5.1           Determination of Accumulation Account.  Amounts credited under
this Plan will be credited to one or more bookkeeping accounts (including the
Cash Account and/or the Stock Units Account) for the Participant in accordance
with the Participant’s investment election (subject to the ability of the
Committee to override the investment election at its sole discretion) on an
investment election form supplied by the Bank (the “Investment Election Form”),
a copy of which is attached as Appendix A.  The Participant’s ultimate deferred
compensation payments shall be based on the aggregate value of the Cash Account
and the aggregate number of Stock Units accrued in the Stock Units Account (and
any other sub-accounts) determined as hereinafter set forth:


(a)  A Participant may elect on an Investment Election Form that all or any part
of amounts contributed be credited to the Cash Account.  All amounts credited to
the Cash Account shall be credited with earnings at a rate (adjusted annually)
equal to the average of the Employer’s average cost of funds and the average
yield on the interest-earning assets for such Plan Year.


(b)  A Participant may elect that all or any part of amounts contributed be
credited to the Stock Units Account.  All amounts credited to the Stock Units
Account shall be applied to the crediting of Stock Units.  The number of Stock
Units credited to a Participant’s Stock Units Account shall equal the dollar
amount credited to such account during the calendar quarter divided by the fair
market value of one share of Company Stock as of the last business day of such
calendar quarter.  Fractional Stock Units will be used.  Each Stock Unit shall
be deemed to pay dividends as if it were one share of Company Stock, and any
such deemed dividends will result in the crediting of additional Stock Units to
the Stock Units Account as of the last business day of the calendar quarter in
which such dividends are paid, with the number of Stock Units so credited to be
calculated in the manner set forth above for contributions based on the fair
market value of one share of Company Stock as of such date.  After the crediting
of Stock Units to the Stock Units Account, subsequent fluctuations in the fair
market value of the Company Stock shall not result in any change in the number
of such Stock Units then credited to the Stock Units Account.


4

--------------------------------------------------------------------------------


(c)  In the event of any change in the outstanding shares of the Company by
reason of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, reorganization, combination or exchange of shares or other similar
corporate change, then the Stock Units Account of each Participant shall be
adjusted by the Committee in a reasonable manner to compensate for the change,
and any such adjustment by the Committee shall be conclusive and binding for all
purposes of the Plan.


(d)  Neither a Participant nor the Committee are permitted to transfer amounts
between the Cash Account and the Stock Units Account, with the exception that
Participants were given the ability in connection with the mutual to stock
conversion of the Bank to transfer amounts from the Cash Account to the Stock
Units Account.   However, if a successor Investment Election Form is properly
filed with and accepted by the Committee, such Investment Election Form may
contain revised instructions as to the proportion of any future contributions to
be credited to each of the Cash Account and the Stock Units Account, effective
as provided in Section 5.1(e) of the Plan.


(e)  An Investment Election Form shall continue in effect from calendar year to
calendar year unless replaced by a subsequent Investment Election Form, with
such new election to be effective as of the last day of the immediately
following calendar quarter.


5.2           Vesting and Forfeiture of Accumulation Account.  Each Participant
shall at all times be 100% vested as to the balance of his or her Accumulation
Account, except that the Accumulation Account is subject to forfeiture as set
forth in Section 6.6 of the Plan.


5.3           Statement of Accounts.  Within 90 days after the close of each
Plan Year, the Committee shall submit to each Participant a statement in such
form as the Committee deems desirable setting forth the balance as of the last
day of the Plan Year in each Accumulation Account maintained for the
Participant.




5

--------------------------------------------------------------------------------


ARTICLE VI


BENEFITS


6.1           Deferral Benefits.  A Participant’s Deferral Benefits shall be an
amount equal to the value of the Participant’s Accumulation Account as of the
Determination Date immediately preceding the date of payment.  The Deferral
Benefits shall be payable upon any of the following events indicated on the form
used by the Participant to select his or her payment events (the “Payment
Election Form”, a copy of which is attached as Appendix B) or, if more than one
event is selected, upon the first to occur of the events selected:  (a) death,
(b) Disability, (c) a Separation from Service for reasons other than death or
Disability, (d) a specified date, which may be prior to a Separation from
Service (i.e., an in-service distribution) or (e) an unforeseeable emergency as
set forth in Section 6.3 below (collectively, the “Payment Events”).  The
Deferral Benefits shall be distributed as set forth in Articles VI and VII of
this Plan.


6.2           Death Benefit.  Upon the death of a Participant prior to a
Separation from Service, the Beneficiary of the deceased Participant shall be
paid a benefit amount equal to 100% of his Accumulation Account.  Payment of
death benefits shall be in a single lump sum payment and shall be paid within 60
days after the Committee has received notification of a Participant’s death,
unless the Participant otherwise elects pursuant to Article VII hereof.


6.3           Unforeseeable Emergency.  Notwithstanding anything in the Plan to
the contrary, in the event that, upon written petition of the Participant, the
Committee determines, in its sole discretion, that the Participant has suffered
an unforeseeable emergency, the Employer may thereupon pay to the Participant,
within 60 days following such determination, such amount as it deems necessary
to meet the unforeseeable emergency.  A distribution on account of an
unforeseeable emergency may not be made to the extent that such emergency is or
may be (1) relieved through reimbursement or compensation from insurance or
otherwise or (2) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship.  A payment
under this Section 6.3 of the Plan may not be in excess of the Deferral Benefit
to which the Participant would have been entitled pursuant to Section 6.1 of the
Plan if the Participant had a Separation from Service on the date of such
determination of unforeseeable emergency by the Committee.  Distributions
because of an unforeseeable emergency must be limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any federal, state, local, or foreign income taxes or penalties reasonably
anticipated to result from the distribution).  For purposes of the Plan, an
unforeseeable emergency is a severe financial hardship to the Participant
resulting from (a) an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant (within the meaning of Section 152(a)
of the Code), (b) loss of the Participant’s property due to casualty (including
the need to rebuild a home following damage to a home not otherwise covered by
insurance, for example, not as a result of a natural disaster), or (c) other
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.


6

--------------------------------------------------------------------------------


6.4           Withholding; Payroll Taxes.  To the extent required by the law in
effect at the time payment(s) of Deferral Benefits are made, the Employer shall
withhold from such payment(s) any taxes or other amounts required by law to be
withheld.


6.5           Determination of Plan Benefits.  A Participant’s Deferral Benefit
shall be determined as of the Determination Date immediately preceding the date
of payment of a benefit under this Plan.


6.6           Forfeiture of Benefits.  Notwithstanding anything contained herein
to the contrary, a Participant shall forfeit his or her right to receive any
benefit from the Employer under this Plan if he or she shall engage in conduct
intended to defraud the Employer or shall within one (1) year of termination of
employment obtain employment with a banking institution which directly competes
with the Employer in its geographical locale, being Montgomery, Bucks and
Philadelphia counties.  This Section 6.6 of the Plan shall not be applicable on
or after a Change in Control.




ARTICLE VII


DISTRIBUTIONS AND CHANGES IN PAYMENT ELECTIONS


7.1           General.  A Participant’s Accumulation Account may not be
distributed prior to any of the Payment Events set forth in Section 6.1.  The
amounts credited to a Participant’s Accumulation Account shall be distributed to
a Participant as indicated on the Participant’s Payment Election Form, a copy of
which is attached as Appendix B.  Any distribution from the Stock Units Account
must be solely in the form of whole shares of Company Common Stock and cash will
not be distributed in lieu of fractional shares.  The form of benefit payment
may be in a single lump sum payment or in annual or monthly installment payments
not in excess of fifteen years, as specified on a Participant’s Payment Election
Form.


7.2           Payment Dates.  If the Deferral Benefits are to be paid in a
single lump sum payment, the lump sum shall be paid as follows:  (i) in the
event of death or Disability, within 60 days after the Committee has received
notification of the Participant’s death or Disability, or (ii) in the event of a
Separation from Service for reasons other than death or disability, on the later
of (A) January 1st of the year immediately following such Separation from
Service or (B) the first day of the month following the lapse of six months
after the date of the Separation from Service.  If the Deferral Benefits are to
paid in monthly or annual installments, then the first monthly or annual
installment shall be paid as follows:  (iii) in the event of death or
Disability, within 60 days after the Committee has received notification of the
Participant’s death or Disability, or (iv) in the event of a Separation from
Service for reasons other than death or Disability, on the later of (A) January
1st of the year immediately following such Separation from Service or (B) the
first day of the month following the lapse of six months after the date of the
Separation from Service.  All subsequent annual installments shall be paid on
January 1st of each year, commencing with the year following the year in which
the first annual installment was paid, and all subsequent monthly installments
shall be paid on the first day of each succeeding month, in such case for the
time period selected by the Participant on his Payment Election Form.


7

--------------------------------------------------------------------------------


           7.3           Amount of Each Installment.  The dollar amount of each
installment paid to a Participant or his or her beneficiaries shall be
determined by multiplying the value of the Participant’s Accumulation Account as
of the Determination Date immediately preceding such payment by a fraction.  The
numerator of the fraction shall in all cases be one, and the denominator of the
fraction shall be the number of installments remaining to be paid to the
Participant or his or her beneficiaries, including the installment for which the
calculation is being made. For example, if a Participant elected to receive 10
annual installments, the amount of the first annual installment shall be 1/10th
of the Participant’s Accumulation Account, the second annual installment shall
be 1/9th of the then remaining Accumulation Account, and so on.


           7.4           Prior Elections.  Any payment elections made by a
Participant before January 1, 2005 shall continue in effect until such time as
the Participant makes a subsequent payment election pursuant to Section 7.5 or
7.6 below and such payment election becomes effective as set forth below.  If no
payment election was previously made, then the current payment election shall be
deemed to be as follows:  (i) in the event of a Separation from Service, a
single lump sum payment as of the later of (A) January 1st of the year
immediately following such Separation from Service or (B) the first day of the
month following the lapse of six months after the date of the Separation from
Service, and (ii) in the event of death, a single lump sum payment as set forth
in Section 6.2 of the Plan.


           7.5           Transitional Elections Prior to 2009.  On or before
December 31, 2008, if a Participant wishes to change his payment election as to
either the time or form of payment or both, the Participant may do so by
completing a Payment Election Form approved by the Committee, provided that any
such election (i) must be made prior to the Participant’s Separation from
Service or death, (ii) shall not take effect before the date that is 12 months
after the date the election is made and accepted by the Committee, (iii) does
not cause a payment that would otherwise be made in the year of the election to
be delayed to a later year, and (iv) does not accelerate into the year in which
the election is made a payment that is otherwise scheduled to be made in a later
year.


           7.6           Changes in Payment Elections after 2008.  On or after
January 1, 2009, if a Participant wishes to change his or her payment election
as to either the time or form of payment or both, the Participant may do so by
completing a Payment Election Form approved by the Committee, provided that any
such election (i) must be made prior to the Participant’s Separation from
Service or death, (ii) must be made at least 12 months before the date on which
any benefit payments as of a fixed date or pursuant to a fixed schedule are
scheduled to commence, (iii) shall not take effect until at least 12 months
after the date the election is made and accepted by the Committee, and (iv) for
payments to be made other than upon death or Disability, must provide an
additional deferral period of at least five years from the date such payment
would otherwise have been made (or in the case of any installment payments
treated as a single payment, five years from the date the first amount was
scheduled to be paid).  For purposes of this Plan and clause (iv) above, all
installment payments under this Plan shall be treated as a single payment.
 
8

--------------------------------------------------------------------------------


ARTICLE VIII


BENEFICIARY DESIGNATION


8.1           Beneficiary Designation.  Each Participant shall have the right,
at any time, to designate any person, persons or entity as his Beneficiary or
Beneficiaries (both primary and contingent) to whom any benefits under this Plan
shall be paid after his death.  A Beneficiary designation shall be made by
filing a written instrument (on a form prescribed by the Committee) with the
Committee and shall become effective when received and accepted by the
Committee.


8.2           New Beneficiary Designation.  Any Beneficiary designation may be
changed by a Participant by filing a new Beneficiary designation.  The filing of
a new Beneficiary designation will supersede all Beneficiary designations
previously filed.  Any final decree of divorce of a Participant subsequent to
the date of filing of a Beneficiary designation shall revoke any Beneficiary
designation in favor of the former spouse, provided the Employer shall have
actual notice of such decree.


8.3           No Beneficiary Designation.  If a Participant fails to designate a
Beneficiary as provided above, or if his Beneficiary designation is revoked by
divorce, or if all designated Beneficiaries predecease the Participant or die
prior to complete payment of the Participant’s Plan Deferral Benefits, the
Participant’s designated Beneficiary shall be deemed to be the person or persons
surviving him in the first of the following classes in which there is a
survivor:


(a)           to the surviving Spouse;


(b)           to the Participant’s children, per capita, except that if any
child shall predecease the Participant but leave one or more children surviving,
then such child or children shall be paid, per capita, the portion of the share
otherwise payable to the Participant’s child; or


(c)           the Participant’s estate.


8.4           Effect of Payment.  The payment of a Participant’s vested benefit
to the deemed Beneficiary shall completely discharge the Employer’s obligations
to the Participant or the Participant’s Beneficiary under this Plan.


8.5           Effect of Death After Separation from Service.  Upon the death of
a Participant after Separation from Service, the Beneficiary shall be paid any
unpaid balance of the Participant’s Deferral Benefits at such time or times and
in such amount or amounts as if the Participant had not died.


ARTICLE IX


AMENDMENT AND TERMINATION OF PLAN


9.1           Amendment. The Board may at any time and from time to time amend,
suspend or terminate this Plan or a Participant’s participation
therein; provided, however, that no amendment, suspension or termination may
impair the rights of a Participant (or, in the case of a Participant’s death,
his Beneficiary or estate) to receive payment of amounts credited to such
Participant’s Accumulation Account(s) prior to the effective date of such
amendment, suspension or termination.  Notwithstanding anything in the Plan to
the contrary, the Board may amend in good faith any terms of the Plan, including
retroactively, in order to comply with Section 409A of the Code.


9

--------------------------------------------------------------------------------


9.2           Termination. Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
Payment Events specified herein, except as provided in this Section 9.2.  The
Bank may, in its discretion, elect to terminate the Plan in any of the following
three circumstances and accelerate the payment of the entire unpaid balance of
the Participant’s Accumulation Account in accordance with Section 409A of the
Code:


(i)  
the Plan is irrevocably terminated within the 30 days preceding a Change in
Control and (1) all arrangements sponsored by the Company and/or the Bank that
would be aggregated with the Plan under Treasury Regulation §1.409A-1(c)(2) are
terminated, and (2) each Participant and all participants under the other
aggregated arrangements receive all of their benefits under the terminated
arrangements within 12 months of the date the Company and the Bank irrevocably
take all necessary action to terminate the Plan and the other aggregated
arrangements;



(ii)  
the Plan is irrevocably terminated at a time that is not proximate to a downturn
in the financial health of the Company or the Bank and (1) all arrangements
sponsored by the Company and/or the Bank that would be aggregated with the Plan
under Treasury Regulation §1.409A-1(c) if a Participant participated in such
arrangements are terminated, (2) no payments are made within 12 months of the
date the Company and the Bank take all necessary action to irrevocably terminate
the arrangements, other than payments that would be payable under the terms of
the arrangements if the termination had not occurred; (3) all payments are made
within 24 months of the date the Company and the Bank take all necessary action
to irrevocably terminate the arrangements; and (4) neither the Company nor the
Bank adopts a new arrangement that would be aggregated with the Plan under
Treasury Regulation §1.409A-1(c) if a Participant participated in both
arrangements, at any time within three years following the date the Company and
the Bank take all necessary action to irrevocably terminate the Plan; or



(iii)  
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by each Participant
under the Plan are included in such Participant’s gross income in the later of
(1) the calendar year in which the termination of the Plan occurs, or (2) the
first calendar year in which the payment is administratively practicable.



9.3           ERISA; Code.  It is intended that this Plan be neither an
“employee welfare benefit plan” nor an “employee pension benefit plan” for
purposes of ERISA.  It is further intended that this Plan will not cause the
interest of a Participant in the Plan to be includable in his (or his
Beneficiary’s) gross income prior to his actual receipt of Deferral Benefits for
purposes of the Code.  The Board shall also terminate the Plan if it determines,
based on an opinion of legal counsel which is satisfactory to the Board, that
either:


10

--------------------------------------------------------------------------------


(i)           judicial authority or the opinion of the U.S. Department of Labor,
Treasury Department or Internal Revenue Service (as expressed in proposed or
final regulations, advisory opinions or rulings, or similar administrative
announcements) creates a significant risk that the Plan will be held to be
subject to ERISA or will cause current taxation to Participants under the Code,
or


(ii)           ERISA or the Code require the Plan to be amended in a way that
creates a significant risk that the Plan will be held to be subject to ERISA or
will cause current taxation to Participants under the Code and failure to so
amend the Plan could subject the Employer to material penalties.  Upon any such
termination, the Board shall transfer Employer and Participant rights and
obligations under the Plan to a new plan to be established by the Employer which
is not deemed to be subject to ERISA or to cause current taxation to
Participants under the Code, but which is similar in other material respects to
the Plan, if it is deemed reasonable, in the sole discretion of the Board.


ARTICLE X


MISCELLANEOUS


10.1           Unsecured General Creditor.  Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer held in
any way as collateral security for the fulfilling of the obligations of the Bank
under this Plan.  Any and all of the Employer’s assets shall be and remain the
general, unpledged, unrestricted assets of the Employer.  The Bank’s obligations
under the Plan shall be an unfunded and unsecured promise of the Bank to pay
money in the future limited by the provisions in the Plan documents.


10.2           Obligation to Employer.  If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at that time the Participant has
outstanding any debt, obligation or other liability representing an amount
(whether liquidated or unliquidated) owing to the Employer, or any direct or
indirect parent, subsidiary or affiliate of the Employer, then the Employer may
fully offset such amount against the amount of the Deferral Benefits otherwise
payable to the Participant. Such determination shall be made by the Committee.


10.3.          Nonassignability.  Neither a Participant nor any other person
shall have any right to sell, assign, transfer, pledge, mortgage or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
Deferral Benefits payable hereunder, or any part thereof, which Deferral
Benefits are expressly declared to be non-assignable and non-transferable.  No
part of the Deferral Benefits shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.


11

--------------------------------------------------------------------------------


10.4.         Not a Contract of Employment.  The terms and conditions of the
Plan are not and shall not be deemed to constitute a contract of employment
between the Employer and the Participant, and the Participant (or his
Beneficiary) shall have no rights against the Employer except as may otherwise
be specifically provided herein.  Moreover, nothing in the Plan shall be deemed
to give a Participant the right to be retained in the employ of the Employer or
to limit in any way the right of the Employer to discipline or discharge the
Participant at any time.


10.5.         Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
such should so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where such should so apply.


10.6.         Cooperation.  A Participant will cooperate with the Employer by
furnishing any and all information requested by the Employer, by taking such
physical examinations as the Employer may request and by taking such other
action as may be requested by the Employer.


10.7.         Captions.  The captions of the articles, sections and paragraphs
of the Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.


10.8.         Taxes.  The Employer shall deduct from all benefit payments made
to Participants and Beneficiaries all applicable federal, state and local taxes
required by law to be withheld from such payments.


10.9.         Governing Law.  The provisions of the Plan shall be construed and
interpreted according to the laws of the Commonwealth of Pennsylvania.


10.10.       Validity.  In any case where a provision of the Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions, but the Plan shall be construed and enforced as
if such illegal and invalid provision has never been inserted herein.


10.11.        Form of Communication.  Any election, claim, notice of other
communication required or permitted to be made by a Participant under the Plan
shall be made in writing and in such form as shall be prescribed.  Such
communication shall be effective upon mailing, if sent by first class mail,
postage prepaid, and addressed to:  Corporate Secretary, Abington Savings Bank,
180 Old York Road, Jenkintown, PA 19046, or to such other address as the
Committee may specify in a written communication to the Participants.  Such
notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark or the receipt for registration or
certification.
 
 
12

--------------------------------------------------------------------------------


 
10.12.         Successors.  The provisions of the Plan shall bind and inure to
the benefit of the Employer and its successors and assigns.  The term successors
as used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of the Employer and successors of
the Employer or other business entity.


10.13.         Claims Procedure.  Any claim for unpaid benefits deemed by a
claimant to be owing must be made in writing to the Committee by the claimant or
the claimant’s authorized representative within 60 days from the date such
payments are not made.  The claim shall be reviewed by the Committee.  The
Committee shall, within 90 days of the receipt of the claim, or 180 days if
special circumstances exist, notify the claimant whether the claim has been
denied.  If the claim is denied in whole or in part, the Committee shall set
forth the specific reasons for the denial, including the provisions of this
Agreement upon which the denial is based.  The notice shall also describe any
additional information or material necessary to perfect the claim, including the
reasons therefor, and state that a review of the denial may be obtained if
desired.


If a review of denial is requested, it shall be directed in writing by the
claimant’s authorized representative to the Committee within 60 days after
receipt by the claimant of the notice of denial.  (Failure of the Committee to
take action within the above 90-day period shall be deemed a denial.)  In
preparing for a review of a denial, the claimant or the claimant’s authorized
representative may examine this Plan and any other related documents and submit
issues and comments in writing.  The Committee applying its sole discretion
shall then conduct the review and provide its written decision to the claimant
within 60 days after receipt of the request for review.  The decision shall be
in writing and shall include specific reasons for the decision, as well as
specific references to the provisions of this Plan upon which the decision is
based.
 
13

--------------------------------------------------------------------------------


ADOPTED pursuant to resolution of the Board of Directors of Abington Savings
Bank, wherein an authorized officer of Abington Savings Bank shall execute in
the name of and on behalf of Abington Savings Bank this Plan as of the 28th day
of November 2007.


Attest
ABINGTON SAVINGS BANK
        /s/ Edward W. Gormley    
Name:
Edward W. Gormley   
By:
/s/ Robert W. White       Robert W. White      President and Chief Executive
Officer

 
14

--------------------------------------------------------------------------------



